EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anand Patel on 7/20/22.  

Amendment to Claims

REASONS FOR ALLOWANCE
Claims 1-24 are allowed.

Replace claim 10 with:
10. The thermoplastic vulcanizate composition of claim 1, further comprising greater than or equal to about 1 part per hundred rubber to less than or equal to about 500 parts per hundred rubber of a paraffinic oil, based on the total weight of the elastomeric rubber 15composition present.

Replace claim 11 with:
11. The thermoplastic vulcanizate composition of claim 1, further comprising from 1 part per hundred rubber to 200 parts per hundred rubber of a paraffinic oil, based on the total weight of the elastomeric rubber composition present.

Replace claim 13 with:
13. The thermoplastic vulcanizate composition of claim 1, having a Shore A hardness of 25less than or equal to about 70 when determined according to ASTM D2240.

Replace claim 14 with:
14. The thermoplastic vulcanizate composition of claim 1, having a flexural modulus of less than or equal to about 150 MPa when determined according to ASTM D790.

Replace claim 15 with:
15. The thermoplastic vulcanizate composition of claim 1, having an elongation at break of greater than or equal to about 400% when determined according to ASTM D638.

Replace claim 16 with:
16. The thermoplastic vulcanizate composition of claim 1, having a tensile stress at break of less than 20 MPa when determined according to ASTM D638.

Replace claim 17 with:
17. The thermoplastic vulcanizate composition of claim 1, having a hysteresis J of less than 2.5 MPa when determined according to ASTM D624.

Replace claim 18 with:
18. The thermoplastic vulcanizate composition of claim 1, having a tensile set of less than 10about 80% when determined according to ASTM D624.

Replace claim 23 with:
23. The process of claim 21, further comprising combining from 1 part per hundred rubber to 200 parts per hundred rubber of a paraffinic oil with the first component and the second component under melt conditions, based on the total amount of the elastomeric rubber component present.

Replace claim 24 with:
24. The process of claim 21, wherein the thermoplastic vulcanizate composition has: i) a single glass transition temperature, when determined according to ASTM D4440; ii) a Shore A hardness of less than or equal to about 70 when determined according 20to ASTM D2240; iii) a flexural modulus of less than or equal to about 150 MPa when determined according to ASTM D790; iv) an elongation at break of greater than or equal to about 400% when determined according to ASTM D638; v) a tensile stress at break of less than 20 MPa when determined according to ASTM D638; vi) a hysteresis J of less than 2.5 MPa when determined according to ASTM D624; 30vii) a tensile set of less than about 80% when determined according to ASTM D624; or a combination thereof.

Claims 13-18 are amended to remove the limitations with respect to “preferably”.  Claims 10-11 are amended to correct the preamble.  Claim 23 is amended to change component to component to be consistent with parent claim 21.  Claim 24 is amended to remove preferably and to correct the units in hysteresis.  

The following art is made of record:
US 3,634,552 discloses blends of polypropylene and ethylene butene copolymers.  However, dienes and bi-continuously intertwined phases

US 2018/0086904 discloses similar compositions comprising polypropylene and an elastomeric rubber comprising ethylene, diene and butylene (C4 alpha olefin).  For example, see example 1, utilizing EBDM-1 (described in table 1).  The amount of the components are close to the claimed range (deduced from mol%: about 42 wt% ethylene, about 54 wt% butylene and about 4 wt% ENB diene).  However, there is little guidance to arrive at the claimed ranges.  Moreover, the diene is a non-conjugated diene (ethylidene norbornene, known as ENB).   While the claimed diene is a conjugated (e.g. C4 conjugated diene is butadiene).  It is noted that the specification does mention ENB, however the claims in current form require conjugated diene, which doesn’t include ENB.  Furthermore, no discussion with respect to phases and more specifically bi-continuously intertwined phases.  While the polymer composition is similar, both the polypropylene and rubber are not the same and there is no evidence that the intertwined phases would naturally flow from the composition.  

Thomann Macromolecules 1998, 31, 5441-5449 discloses similar composition but is silent on vulcanization, diene and bi-continuously intertwined phases.

In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764